                                                                          CLERK s OFFICE tlS DIST.COUR'
                                                                                 ATROAN6Ki,VA
                                                                                       FILED

                                                                                 JUL 2 2 2219
                     IN TH E UNITED STATES DISTRICT CO URT
                    FOR TH E W E STERN DISTR ICT OF V IR GINIA               2ULlA
                                                                                 zGiOUD         C Rl
                               R O AN OK E DIW SIO N                        BY: ..
                                                                                 o uw c E

M DUL M U 'M IN ibn
RICH ARD W AI,LA CE M ARR ON ,SR.,                CASE N O .7:19CV 00194

                     Plaintiff,
v.                                               M EM OR AND UM O PINION

H AR OLD CLARK E,ET AL.,                         By: H on.G len E.Conrad
                                                 Senior U nited States DistrictJudge
                     Defendants.

       AbdulM u'min (<$M u'min''),a Virginia inmateproceedingpro .
                                                                 K,Gledthiscivilrights
actionpursuantto42U.S.C.j1983andtheReligiousLandUseandlnstimtionalizedPersonsAct
C'RtUIPA''I. He allegesthatduring hisyears in prison,the defendantshaveengaged in d(a

systema1 icconspi  racytoendangerglzis)life(and)health,''toretaliateagainsthimbecauseheisa
çfwhite M uslim .', com pl.2,EcF x o.l. He also claim sthatbecause ofhis M uslim religion,the
defendantls require him to trim hisbeard and forego circumcision,in violation ofhisreligious
beliefs.lAfterreview ofthe record,the courtconcludesthatM u'm in's action isappropriately
dismissqdwithoutprejudiceforfailuretostateaclaim.
       1
       ;
       :
       V u'min'sSsclaim //1''complains,in generalterms,thatwhileinthecustody oftheVirginia
       2
       1                $(VDOC'')
DepartrqentofCorrections(        ,hehasexperiencedClovercrowdingandinadequatemedical
care,m çl
        I
         ntalhealth care,safety & security!'' C om pl.2,ECF N o. 1. M u'm in allegesthatClarke

and ano1
       ther individualw ho is notnam ed as a defendantare v'
                                                           involved directly & indirectly ...
becauselitwasthei
                rpolicycorruptionthatcausedtheci
                                               rcumstancesofsufferingwhichcontinu              es

andgM p'minlpersonallywroteletterstotheirofsce,aswellasghislmotheremailingtheiroffice,
      p




      /
yetthey ignored helping.'' Id. M u'm in contendsthatothersconspired to S'endanger''his life and
         lS
health and to vretaliateagainst(himlbecause(heis1awhi  teMuslim''Id.
                                                                   .


        llClaim #1,M u'm inalso listshism any physicalm aladies,allegesthathehasbeen denied
(sscans''and charged copaysforineffective care,and com plainsthatsoy products in his Com m on
Farem eallsaggravatehisacidretlux and hernia.ld.at2-3.Conspiratorsallegedly setançuagenda,
forcing M u'm in GGto live w ith other dangerous inm ates,''denying his request to be m oved,and
         l
placing him in disciplinary segregation if he acted to protecthim self. Id.at3. Staff allegedly
         1
        fM u'm in'spropertyitemsanddeniedhim prisonjobsbecauseheisM uslim . Allegedly,
destroyed
        1            .
         !
waterrejtrictionslimitthehourswhen inmates!toiletsmay beflushedandrestricttheiruseofthe
        j
telephones
        ' and çtkiosk.'' 1d.at4.
        1,i
        M u m n's claim //2 declares thatthe defendants çttarget''him as a white M uslim . They
        l
m aketrim hisbeard,although M uslim m en are com m anded notto do so. M u'm in isalso allegedly
        lhislreligiouscommandstocircumcise',himselfId.at5.
Gsdenied(                                               .



        ïntheheadingofhisj1983complaint,M u'minnamesasdefendantsonlyHaroldClarke
      1 1

andMr.!
      Manetta.Asreliefinthelawsuit,heseeksahearing,releasefrom prison,andpunitive
      1
dam agej.
        1
        /
        I
                                               ll.
        The courtis required to dism iss a com plaint filed by a prisoner againsta governm ental

entity orofficer ifthe courtdeterm ines thatitis frivolous,m alicious,or failsto state a claim on

whichreliefmaybegranted.28U.S.C.j1915A(b)(1).Tosurvivescreeningunderj1915A,6(a
com plalntm ustcontain suffcientfactualm atter,accepted astrue,to state a claim to reliefthatis
    '

        j
plausibleon itsface.''Ashcroftv.Iqbal,556U.S.662,678(2009).$$(Ajpleadingthatofferslabels
        l
    and conc usionsorafonnulaicrecitation oftheelem entsofacauseofaction w illnotdo.N ordoes

    acoinplaintsuffice ifittendersnaked assertionsdevoid offurtherfactualenhancem ent.'' 1d.
               l,i
           M u m n'scomplaintisconstructed alm ostentirely ofsuch naked assertionsand labelsw ith

    no particularized facts to supportthem . He alleges being denied adequate m edicaland m ental
    health carle,butw ithoutprovidingadescription ofwhatsymptom shehad orw hen,w hatrequests
    he madetothedefendantsformedicalattention andtheresponse hereceived,orwhatinjury
    resulted,if any,from the defendants'actions orinactions. M u'm in claim s he has been confined

    underunsafe conditions attim es. H e does notprovide details aboutwhatcircum stances caused

    him to believe he was notsafe in a particular housing assignm ent,w hen they occurred,how he
            f
    notiûed the defendantsoftheproblem ,orw hatresponsesthey gave. The stack ofdocum entation

    thatMu'min submitted with the complaint(copies ofadministrative remedy fonus,medical
    records,etc.)may includesomedetailsaboutthesetopics.Thecourtwillnotdigthroughthese
    hundreds of subm issions,how ever,to build M u'm in's factual allegations for him ,nor w illthe
           i
           I
    courtrequiredefendantstodoso.UndertheFederalRulesofCivilProcedure,thefactsin support
           1
           I
    ofaplaintiffsclaimsmustbe included inthecomplaintitself. SeeFed.R.Civ.P.8,10.
'
           1
           I
           Mo
           l reover, a j1983 claim requires factualdetail about each defendant's personal
           i
    involvem ent. Section 1983 perm its an aggrieved party to file a civilaction againsta person for
           l
    actionstaken undercolorofstate law thatviolated his constitutionalrights. Coooerv.Sheehan,
           l                                             '
    735F.3d 153,158(4thCir.2013). W hilethetwoindividualsMu m         ,inidentisesasdefendants
    (Clarke and M anetta)may be persons,thecomplaintdoesnotdescribe any action thateither
    defendqnttook,personally,or any policy for w hich either of them is responsible,that caused
           I
    M u,m il)
            lto bedeprived ofadequatem edicalcare orsafety. M oreover,supervisory defendantslike
            :

    clarke!cannot be held vicariously liable for constim tional violations com m itted by their
           1


                                                  3
    subordinl
            ates.See,e.
                      g.
                       ,Vi
                         nnedRev.Gi
                                  bbs,550F.
                                          2d926,928(4thCir.1977)(findingthatunder
    j1983,/
          (C
           liabilitywillonlyliewhereitisafûrmativelyshownthattheofficialchargedacted
    personally in thedeprivation oftheplaintiftl's)rights''). BecauseMu'min doesnotstatefacts
    show ing any personalinvolvem entby the nam ed defendantsin thealleged violations ofhisrights,

    hiscompIlaintdoesnotstateanyj1983claim againstthem.
            I
           gu
            l
              rthermore,Mu'mincannottiehismany complaintsintoone j1983 lawsuitusingthe
.           I
    labels of conspiracy,retaliation,or race discrim ination. To establish a civil conspiracy claim
            1
            ?
            1eunderj1983,
    actionabr               aplaintiffmustdemonstratethatthedefendants(Cactedjointlyinconcert
    andthatp
           Isomeovertactwasdoneinfurtheranceoftheconspiracy,''resultingin deprivation ofa
    fedrralr1ight.Glassmanv.Arlington Cntv..Va.,628F.3d 140,150 (4th Cir.2010). Mu,min,s
petition simply asserts,withoutfactsin supporqthatprison officialsconspiredto deprivehim of

m edicalattention and safety. A conspiracy claim cannot arise on such G6rank speculation and
           I
            ! ''b
    conjecture, ased onnothingmorethanasequenceofevents.Hinklev.CitvofClarksburg,81
           I
           '                             '   ' 1i
F.3d41!
      6,422 (4th Cir.1996). M umin scamsofretaliation and discrimination aresimilarly
    defkiept
           !forlackoffactualsupport SeeAdamsv.Rice,40F.3d72,74(4thCir.1994)(dismissing
                                     .


           i              ($ l
    j1983c
         1laim because paintiff'scomplaintfailedtocontainanyfactualallegationstendingto
           1
    supporthisbareassertion''ofretaliatorymotive);Chapmanv.Reynolds,378F.Supp.1137(W .D.
Va.1974)(holdingthatmerely conclusory allegationsofdiscriminationare insufficientto state
equalprotectionclaim).
           Forthese reasons,the courtconcludesthatM u'm in's subm issions do notstate any claim
           I
upon w hich reliefcould begranted againsttheonly tw o defendantshehasidentified in the heading
      l
ofhiscl
      omplaint Therefore,thecourtwillsummarily dismsstheactionwithoutprejudiceunder
                   .

    '

    j1915i(b)(1).Anappropriateorderwillenterthisday. Such a dism issalleavesM u'm in freeto
          )
          !

                                                  4




          I
j reftlùM sclslmnln anew and sepo te civilaction ifhe e>n correctthedefclenciesdescribedthls
 .   opialon-l

            r
            lieClerkisdirectedtosendcoplesofX smemorandum opinionandaccompanyingorder
             J
     toplaintif
              'f.
                                                          2
               rER: n lg2nd dayofJuly,2019.
            EN '      .




                                                             / '
                                                       SeniorUnited StatesDiM ctJudge




             1
             I
             1




            !                                                                            #




         1
         I Mu'min'spresentcomplaintisnotconsistentwi* Rules18 and20, regardingO perml
                                                                                    'nsible
 johd.erofclsl
             .mnandpe esinonefedemlcivilacuon.Rule18(a)onlyallowsapjmutigtojojnGiasmsny
     clsimsmiithasagxinntan(oneqopposhgparty''(emphae added).FedR.Civ.P.18.Ontheotherhsnda
     Rule20lallowst:ejoinderofseveralparti
                                         esonlyiftheclnimsaroseoutofthesametansacuonor
     occurrm ceor= lesthexofandoontah aquesionoffactorlaw commontoallthedefendnnts.SeeFM .
     R.Civ.P.20. n us,if*e clslms arise outofdiflkm ntlranRacEonsoverseveralyears in variousplacœ ,
           'tinvolvealldefendnntq,joinderoftheclaimsin onelawsuitisnotappropriate. IfMu'minwishos
     anddopo
 .t
  Mouxftl
     'm1
         eanyofMschlms ly,
        'n'may notproper mhe
                           'qemus
                           l   hlst
                                  mbr
                                    lii
                                      ng
                                      gi  onrly
                                        ous     pxpe
                                              ight  rlmyj
                                                 sclai  soii
                                                           lnedoulame
                                                            lthe   imslaws
                                                                       inaui
                                                                           sting
                                                                              agl
                                                                                el
                                                                                M saws ul
                                                                                    clm' t.aFo
                                                                                        mq    rex
                                                                                            bout smpcal
                                                                                                me  le,
     n-qm oryrlsonsafety.Hemay,howevœ,fzlesuchclaimsinseparatelawsuitg--provldedtbateachcomplaint
     hcludejonlyclm'mspmperlyjohedunderRnles18and20.
             l                                    s
